ACCEPTED
                                                                                 03-15-00265-CR
                                                                                         6629169
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            8/24/2015 4:54:18 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK

    NO. 03-15-00265-CR, 03-15-00277-CR, 03-15-00288-CR

                                                             FILED IN
                             IN THE                   3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                  COURT OF APPEALS                    8/25/2015 3:39:18 PM
       OF THE THIRD SUPREME JUDICIAL            DISTRICTJEFFREY D. KYLE
                                                              Clerk


                    ROBIE LEE LAWHON
                         Appellant

                                v.

                    THE STATE OF TEXAS
                          Appellee



                     APPELLEE'S BRIEF



Appeal from the 201h Judicial District Court of Milam County, Texas
        The Honorable John Youngblood, Judge Presiding
    Trial Court Cause No. CR 24,713, CR 24,712, CR 36,868


            Milam County District Attorney's Office
                         204 N. Central
                     Cameron, Texas 76520
                        (254) 697-7013
                  (254) 697-7016 - Facsimile
                  jjolmson@.milamcounty.net
                    State Bar No. 24092587


                 ORAL ARGUMENT WAIVED
NAMES OF THE PARTIES TO THE FINAL JUDGMENT


                      Appellant
                 Robie Lee Lawhon
                  Milam County Jail
                512 N. Jefferson Ave.
                 Cameron, TX 76520

                Appellant's Counsel

                  Tyler Pennington
               106 S. Harris St., Ste 125
              Round Rock, Texas 78664


              Appellee - State of Texas
                Joseph P. Johnson
   Milam County Ass 't County and District Attorney
                  204 N . Central
              Cameron, Texas 76520

                 Trial Court Judge

           The Honorable John Youngblood
               20'h District Court Judge
             102 S. Fannin Ave., 2nd Floor
                Cameron, Texas 76520
                                  TABLE OF CONTENTS


NAMES OF THE PARTIES TO THE FINAL JUDGMENT ... .. .... ........ .........i
TABLE OF CONTENTS ................................................................... .ii
INDEX OF AUTHORITIES ............................................................... iii
REQUEST FOR ORAL ARGUMENT......... ..... ..................................... .iv
STATEMENT OF THE CASE ...................................... ..................... .iv
ISSUES PRESENTED ...... ...... .............. ... ..........................................v
STATEMENT OF FACTS .................................................................. I
S~R~ OF THE ARCJ~NT . ............................................... ...... S
ARCJUMENT................................ .. ... . .................. ... .................. .....6
ISSUE ONE: WHETHER THE TRIAL COURT ABUSED ITS
DISCRETION ................................... ..... ................. .. ......................6




 ....




                                                                                                 li
                                         INDEX OF AUTHORITIES

United States Constitution
U.S. Const. amend. VIII . .. .. ... ... ..... .... .. .. . ... .......... .. ... . ..... . .. ... ..... . ... ....6

Texas Court of Criminal Appeals
Ex Parte Charlesworth, 600 S.W.2d 316, 317 (Tex. Crim. App. [Panel Op.]
1980) .......................... ...................... ................. ... ... .. ................. 7
Ex Parte Faye Bzifkin, Juan De Ia Cruz and Richard Bowker, 553 S.W.2d 116
(Tex. Crim. App. 1977) ........................... .. .. .... ......... ....... .. ............... 13
Ex parte Rubac, 611 S.W.2d 848,849 (Tex. Crim. App. 1981) .............. 6, 7, 13
Montgomery v. State, 810 S.W.2d 372,380 (Tex. Crim. App. 1990) ............... 6

Texas Appellate Court Cases
Eggleston v. State, 917 S.W.2d 100 (Tex. App. San Antonio 1996) .............. .12
Ex Parte Chavfu/1, 945 S.W.2d 183 (Tex. App. San Antonio 1997) ................ 11
Ex parte Jozwiak, 2005 Tex. App. LEXIS 402, * 1 (Tex. App. Dallas Jan. 20,
2005) .... . ... . ................. ... ........ ............. .. ... ........ .............. ......... 7, 11
Ex parte Leonides, 2002 Tex. App. LEXIS 944, *I (Tex. App. Austin Feb. 7,
2002) ...................................... ....... .. .. ... ....... ...... .. .... .................. II
Ex parte Ochoa, 2004 Tex. App. LEXIS 5817, *3 (Tex. App. Houston 1st Dist.
July 1, 2004) ... ........ ................................. .............................. ...6, 13
Ex Parte Pequeno-Flores, 2003 Tex. App. 9673, 2003 WL 22682520
(2003) .... ..... .... ... ... ... ... . .. .... ... .. ... . .. ... .... .. ......... ...... .. ....... ...... ... . . 13
Ex parte Ruiz, 129 S.W.3d 751 (Tex. App. Houston 1st Dist. 2004) ................6
Ex Parte Welch. 729 S.W.2d 306 (Tex. App.- Dallas 1987, no pet.) ............... 7

Texas Constitution
Tex. Const. art. I,§ 13 . ...... .... .......... .. .... .... .............. .. .. .. .. .. ...............6

Texas Code of Criminal Procedure
TEX. CODE CRIM. PROC. ANN. ART. 17.15 ........................ ..... . .................. 7
                            REQUESTFORORALARGUMrnNT


          Appellee waives oral argument.


                                    STATEMENT OF THE CASE


          This case involves Appellant's appeal from a hearing on a Writ of Habeas

Corpus Seeking Bail Reduction. Appellant was indicted for two counts of second-
                                                                1
degree felony manslaughter under TEX. PEN. CODE§ 19.04. Bond was originally
                                                                    2
at two hundred and fifty thousand ($250,000.00) for each count. Appellant was

also indicted for second-degree assault causing serious bodily injury under TEX.

PEN. CODE§ 22.02(a)(l). Bond on this charge was originally set at one hundred
                                         3
thousand ($1 00,000.00) dollars.


          Appellant sought to challenge the amount of bail on all three cases by filing
                                                      4
a Writ of Habeas Corpus Seeking Bail Reduction. The Honorable John

Youngblood heard the case in Milam County on April30, 2015. 5 Appellant's bond

on each count of manslaughter was reduced to one hundred and fifty thousand

($150,000.00) dollars. Additionally, Appellant's bond on the assault causing



I   I C.R. 3
2
    I C.R. 8
3   /d.
4
    Cite to CR for filing of Writ
5
    Cite to CR for setting for hearing

                                                                                          iv
serious bodily injury charge was reduced to twenty thousand ($20,000.00) dollars.

Appellant timely filed a Notice of Appeal in each case on May 8, 2015.


                             ISSUES PRESENTED


   I.    Whether the trial court's reduction of Appellant's bail was an abuse of

         discretion.




                                                                                    v
                              STATEMENT OF THE FACTS

           Robie Lee Lawhon (hereafter Appellant) was arrested following a car wreck

on March 29,2015 resulting in the deaths of two individuals and grievous injury to

a third person. 6 Appellant was indicted for two counts of felony manslaughter as

well as one count of aggravated assault. 7 On April 23, 2015, Appellant filed an

Application for Habeas Corpus Bail Reduction Motion on all three pending cases. 8


           The hearing was held on at the 20th District Court in Milam County before

the Honorable John Youngblood. 9 Appellant called a number of witnesses in

support of his motion. 10 Appellant called his mother, Catherine Jean Martinez; a

family friend, Linda Matysek; the owner of Rocking Rand Twin Pistol Bail

Bonds, Lisa Roden. 11 The State did not call any witnesses.


           First, Appellant called Catherine Jean Martinez. Ms. Martinez testified that

she lives in Rockdale, Texas. 12 She further testified that Appellant has primarily

resided at either her or her mother's (Appellant's grandmother's) residences in



6
     l C.R. 3
7
     l C.R. 3, 4
8
     l C.R. 9
9
     l R.R. 4
10
     /d. at I -23.
II   fd.
12
     /d. at 8.

                                                                                          1
                                13
Rockdale throughout his life. Ms. Martinez testified that Appellant completed

high school in Rockdale, participated in higher education in Waco, and has steadily

maintained employment in Rockdale and Milano since then. 14 She testified that

although appellant was living with his grandmother at the time of the car wreck,

Appellant would live with her (Appellant's mother) if released on bond. 15 She

testified that she would ensure that Appellant had the necessary transportation to

make any necessary appearance at court.16 Ms. Martinez acknowledged that

Appellant was previously on deferred adjudication in the past and that Appellant

did not miss any court setting or probation meetings. 17


           During Ms. Martinez's cross examination, the State asked Ms. Martinez
                                                               18
about her efforts to make the bond as it was currently set. Ms. Martinez testified
                                              19
that she was having trouble getting a loan.        Ms. Martinez maintained that her

present employment with a Joan company presented a significant barrier to her

ability to get a loan - she testified that other loan companies will not loan to




13   /d.
14
     /d. at 8-9.
15
   /d. at 9.
16 /d.

17   /d.
18
     Id. at 13.
19   /d.

                                                                                      2
                                    20
employees of their competition. Ms. Martinez also testified that she owns a 1.3

acre piece of property with a trailer on it. 21 She testified that she is not able to use it

as collateral for a loan due to the cost of obtaining a land survey. Finally, Ms.

Martinez testified that her extended family lacks the resources necessary to secure

Appellant's bond. 22


           Next, Appellant called Linda Matysek. 23 Ms. Matysek testified that she has

known Appellant for a long time and that she believes that his reputation in the

community is "fine."24 Ms. Matysek also testified that she would be willing to

transport Appellant to court and that it is her belief that he would in fact show up. 25


           Finally, Appellant called Lisa Roden. 26 She testified primarily that any bond

over $50,000 is a great financial liability for her, and, as such, she is unable to

write a bond for Appellant at this time. 27 Ms. Roden testified that it would "put

[her] out of business" should anything go wrong on a bond over $50,000. 28 She



20   !d.
21
   !d. at 14.
22 /d.

23
     /d. at 15.
24
     /d. at 16, I 7.
25   /d.
26
     /d. at 19.
27
     /d. at 20.
28   /d.

                                                                                           3
further testified that it is her belief that a bond of $5,000 would be appropriate to

secure Appellant's appearance in court.


          At oral argument, the State discussed the maximum range of punishment for

the indicted offenses and also mentioned that the sentences could be stacked. 29

After argument, the trial court granted Appellant partial relief in the form of a

reduction of bond from a total of $600,000 to a final total of $320,000. 30 The trial

court mentioned, when making the reduction, that it wanted to give Appellant

some ''credit" for Appellant's lack of"extensive criminal history," appearances in

this matter and in the past, and Appellant's cooperation with law enforcement. 31

However, the trial court observed that there are "competing interests" in making a

ruling in a bond hearing. As such, the trial court stated that it could not go any

lower from the reduction to $320,000 due to the fact that "two people lost their

lives and others were seriously injured." 32




29
     !d. at 24.
30
     /d. at 25.
31
     /d. at 24, 25.
32
     /d. at 25.

                                                                                        4
                        SUMMARY OF THE ARGUMENT

      The trial court's conclusion is supported by the record when taken as a

whole. It shows that the trial court balanced the competing interests in the case

pursuant to the necessary criteria. This fact shows that the trial court's ruling was

neither arbitrary nor unreasonable, and, thus, not an abuse of discretion.


      Case law shows that Appellant is not entitled to relief for a number of

reasons. Appellant's mother's testimony concerning Appellant's finances and

ability to make bail is inconclusive as a matter of law. Appellant's failure to testify

and introduce evidence concerning personal financial resources and ability to make

bail makes any relief by this Court unwarranted.




                                                                                        5
                                            ARGUMENT


ISSUE ONE: WHETHER THE TRIAL COURT ABUSED ITS DISCRETION

          The standard of review for reviewing bail settings is whether the trial court
                           33
abused its discretion.          The test for an abuse of discretion is "whether the court

acted without reference to any guiding rules and principles [and] whether the act

was arbitrary or unreasonable." 34 The burden of proof is on the defendant who

claims bail is excessive.35


          The United States Constitution and the Texas Constitution prohibit excessive

bail.36 In exercising its discretion in setting bail, the trial court is guided by the

following rules:


          I) The bail shall be sufficiently high to give reasonable assurance that the
             undertaking will be complied with.
          2) The power to require bail is not to be so used as to make it an instrument
             of oppression.
          3) The nature of the offense and the circumstances under which it was
             committed are to be considered.
          4) The ability to make bail is to be regarded, and proof may be taken on this
             point.
          5) The future safety of a victim of the alleged offense and the community
             shall be considered. 37


33
  Ex parte Ruiz, 129 S.W.3d 751, 753 (Tex. App. Houston I st Dist. 2004), quoting Ex parte
Rubac, 61 I S.W.2d 848,849 (Tex. Crim. App. 1981).
34
     Montgomery v. State, 810 S. W .2d 3 72, 380 (Tex. Crim. App. 1990).
35
     Ex parte Ochoa, 2004 Tex. App. LEXIS 5817, *3 (Tex. App. Houston 1st Dist. July I, 2004).
36
     U.S. Const. amend. VIII ; Tex. Const. art. I, § 13.

                                                                                                 6
Furthermore, the "circumstances to be considered in determining the amount of

bond include the accused's work record, family and community ties, length of

residency, prior criminal record, and conformity with the conditions of any

previous bond, as well as the existence of any outstanding bonds and aggravating

circumstances involved in the charged offense. 38 The trial court may also consider

"the range of punishment for the charged offense[.]" 39 Finally, the ability or

inability of the accused to make bail is a factor to be considered, but that factor

alone does not control in determining the amount ofbail. 40


              Here, there is no evidence on the record that the trial court abused its

discretion in granting partial relief to Appellant. There is nothing to suggest that

the trial court acted arbitrarily, unreasonably, or without reference to proper

guidelines. The trial court heard testimony from three people who established most

of the criteria that guide the trial court's exercise of discretion. The record as a




37
  Ex parte Jozwiak, 2005 Tex. App. LEX IS 402, *7 (Tex. App. Dallas Jan. 20, 2005), citing Ex
Parte Welch, 129 S.W.2d 306, 309 (Tex. App.- Dallas 1987, no pet.); TEX. CODE CRIM. PROC.
ANN. ART. 17.15.

38
        /d., citing £t Parte Rubac, 611 S.W.2d 848, 849-50 (Tex. Crim. App. [Panel Op.] 1981 ).
39      /d.
    0
"       See £t Parte Charlesworth, 600 S.W.2d 316,317 (Tex. Crim. App. [Panel Op.] 1980).

                                                                                                   7
whole supports the trial court's conclusion and shows that the trial court properly
                                                             41
balanced the all the "competing interests" in this matter.


            Ms. Martinez's testimony established much of the necessary information for

the trial court. Ms. Martinez showed Appellant's 'family and community ties' and

'length of residency' through her testimony regarding where Appellant was from

and his history there. 42 Her testimony also established Appellant's 'work record'

when she mentioned that Appellant's work history in Rockdale and Milano. 43 Ms.

Martinez also discussed Appellant's 'prior criminal record' and 'conditions of any

previous bond' when she discussed Appellant's prior charge and performance

during deferred adjudication. 44


            On cross examination, the State questioned Ms. Martinez concerning

finances and property ownership. 45 Ms. Martinez testified that she is currently

employed at a loan company. Due to her employment, she stated it is difficult to

obtain a loan from other loan companies. Ms. Martinez also testified that she

cannot obtain a loan from the bank using her property as collateral because the cost

of obtaining a survey of the land, which she maintains is necessary to get the loan,

41
      1 R.R.24
-12   /d. at 8-10.
43    /d.
44
      /d. at II.
45
      lei. at 13-4.

                                                                                       8
                                                                     46
exceeds the amount she would be able to get on the loan. Finally, Ms. Martinez

was questioned regarding her family's ability to pay- she testified that they were
                            47
unable to contribute.


               Appellant's next witness, Linda Matysek, corroborated some of Ms.

Martinez's testimony. Ms. Matysek testified that she has known Appellant for a

great deal of time and that it is her belief that Appellant's reputation in the

community is "fine." 48 This supports Ms. Martinez's testimony regarding

Appellant's 'family and community ties.' On cross examination, the State

questioned Ms. Matysek about the nature of the offense. 49 Ms. Matysek testified

that she understood that there was a "car accident" and she acknowledged that two

people were killed. 50


               Finally, Appellant called Lisa Roden from RR Bail Bonds and Twin Pistol

Bail Bonds. Ms. Roden testified that it is a liability for her to write a bond for any
                              51
amount over $50,000.               Ms. Roden also testified that it is her belief that a lower




46
         /d. at 14.
47       /d.
48
         /d. at 17.
     9
-t       /d. at 18.
so !d.
51
         /d. at 20.

                                                                                                 9
bond would be sufficient to show secure Appellant's appearance in court. 52 It is

also important to note that the State mentioned the maximum range of punishment

at closing argument. 53


           Examining the points made at the bond hearing, the record before the trial

court, taken as a whole, established most of the criteria for the trial court listed

supra. Evidence regarding the 'accused's work record', 'family and community

ties', 'length of residency', 'prior criminal record', 'confonnity with the conditions

of any previous bond', 'existence of any outstanding bonds', 'aggravating

circumstances involved in the charged offense', and 'the maximum range of

punishment' were all present. The trial court even acknowledged after oral

argument that there are "competing interests" in this case - which serves as an

implicit acknowledgement of the trial court's balancing of the criteria that guide

the trial court's setting of bond. 54 The trial court even explicitly stated that it was

giving Appellant "credit" for certain things that he did. Furthennore, the trial court

granted partial relief to Appellant. The bonds were reduced by a total of $280,000,

which is almost half of the original total amount. However, the trial court also




52
     /d. at 2 I.
53
     /d. at 24.
5~   /d.

                                                                                           10
noted the nature of the "extremely serious charges" against Appellant. 55 All the

foregoing analysis shows (1) that the record, when taken together as a whole,

supports the trial court's conclusion and (2) that the trial court was indeed aware of

and in fact used the guidelines necessary to exercise its discretion. Thus, the trial

court's grant of partial relief to Appellant could not have been an unreasonable or

arbitrary abuse of discretion. 56


          As mentioned supra, Appellant introduced evidence in support of most of

the necessary criteria that are relevant in a hearing for a bond reduction. However,

Appellant failed to introduce one critical piece of evidence: Appellant did not

testify in order to establish Appellant's personal resources and ability to make

bond. In Ex Parte Chavfu/1, the court heard an accelerated appeal from an order

denying a reduction in bail. 57 At the hearing, Chavfull's mother testified that she

lacked the resources to post bond. 58 She also testified that her family could perhaps

come up with around $1 ,000. She also stated that Chavfull was not working and




55
  /d. at 24-5; See also Ex parte Jozwiak, 2005 Tex. App. LEX IS 402, *I (Tex. App. Dallas Jan.
20, 2005) (holding that given the serious nature of the offense and appellant' s lack of ties to the
community, the amount of bond was warranted).
56
  See Ex parte Leonides, 2002 Tex. App. LEX IS 944, *I (Tex. App. Austin Feb. 7, 2002)
(holding that the trial court' s grant of partial relief in reducing the bond from $250,000 to
$175,000 and briefly detailing the reasons behind the reduction was not an abuse of discretion).
57
     £"1: Parte Chavfu/1, 945 S.W.2d 183 (Tex. App. San Antonio 1997).
58
     /d. at I 86.

                                                                                                   11
                                                              9
could not come up with enough money to make bond. 5 Despite that testimony, the

court ruled on appeal that her testimony concerning her son's financial resources
                         60
was ~'inconclusive." The court went on to remark:


           "We don't know what his bank account is, if he has a bank account, if he
           owns stocks. We know nothing about the defendant's financial condition,
           that is his financial condition. It is not incumbent upon the family to make
           bond, although, in reality, they often do. He has not proven the bond is
                                               61
           excessive as to Donte Chavfull."
The court finally ruled in Chavfull that appellant's failure to provide such

evidence, among other things and including his mother's "inconclusive" testimony,

precluded him from relief.62


           The facts in Chavfull are analogous to the instant case. Ms. Martinez

testified about her resources and those of her family. 63 She even told the trial court
                                                     64
that Appellant is currently employed in Milano.           However, Appellant never

personally testified in order to introduce evidence of Appellant's personal




59   !d.
60   /d.
61   /d.
62
  /d.,Seealso Eggleston v. State, 917 S.W.2d 100, 102 (Tex. App. San Antonio 1996)
(discussing how mother's testimony re: appellant's finances was inconclusive).
63
     I R.R. 8-15
M    IR.R.9

                                                                                          12
resources and ability to make bond. As such, Ms. Martinez's testimony should be

as inconclusive here as it was in Chavful/. 65


          Appellant cites to Ex Parte Faye Bufkin, Juan De Ia Cruz and Richard

Bowker and Ex Parte Rubac in his brief.66 In those cases, appellants put on a great

deal of evidence showing why bail was excessive. There is one critical piece of

evidence present in those cases that is very much lacking in the instant case - that

being testimony from the accused regarding personal financial resources and

ability to make baiL In Bufkin, "appellants Bowker and Bufkin [emphasis

added] and members of their families testified that efforts to make bond in the sum

of $200,000 had been fruitless and that the highest bail each could make was

$20,000.00."67 It is clear that Bufkin testified as to her financial resources ability to

make bail. In Rubac, Rubac testified that he had only $4,000 available to him. 68 In

the instant case however, testimony by Appellant is not present and therefore

nothing to prove that the bond is excessive as to the accused. Thus, considering


65
  See Ex Parte Pequeno-Flores, 2003 Tex. App. 9673, 2003 WL 22682520 (2003) (holding that
Appellant did not carry his burden to show that bail was set higher than necessary to assure
presence at trial or that it was being used as an instrument of oppression); Ex parte Ochoa, 2004
Tex. App. LEX IS 5817, *3 (Tex. App. Houston Ist Dist. July I, 2004) (holding that the serious
nature of the offense and appellant's failure to demonstrate own lack of resources did not meet
burden)
66
  £r Parte Faye Bt{/kin, Juan De Ia Cruz and Richard Bowker, 553 S.W.2d 116 (Tex. Crim.
App. 1977); Ex parte Rubac, 611 S.W.2d 848 (Tex. Crim. App. 1981).
67
     Bufkin, 553 S.W.2d at 117.
68
     Rubac. 611 S.W.2d at 849.

                                                                                               13
this fact and the case law discussed supra, the trial court's ruling in the instant case

was not an abuse of discretion.


      In conclusion, an analysis of the record and case law shows that the trial

court's grant of partial relief to Appellant was not an abuse of discretion. The

record as a whole support's the trial court's conclusion and its statements show that

it considered the guidelines necessary to use its discretion. As such, the ruling was

neither arbitrary nor was it unreasonable. Finally, Chavfu/1, and other cases cited in

support of it, shows that reduction of bail is unwarranted where, among other

things, Appellant fails to introduce testimony regarding his financial resources and

ability to make bail.



                                                           /s/Joseph P . Johnson
                                                           Joseph P. Johnson




                                                                                      14
                              PRAYER FOR RELIEF


      WHEREFORE, PREMISES CONSIDERED, Appellee asks the court to

affirm the trial court's ruling in Cause numbers 03-15-00277-CR, 03-15-00265-

CR, and 03-15-00288-CR.




                          CERTIFICATE OF SERVICE


      This is to certify that on August 21, 2015, a true and correct copy of the

above and foregoing document was served on Tyler Pennington, counsel for the

Appellant, by electronic transmission at tvler({r penningtonlawpllc.net. Electronic

transmission was reported as complete.


                                                            Is/Joseph P. Johnson
                                                                 Joseph P. Johnson




                                                                                      15
         CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P. 9.4
Certificate of Compliance with Type-Volume Limitation, Typeface Requirements,
                          and Type Style Requirements

   1. This brief complies with the type-volume limitations of TEX. R. APP. P.
      9 .4(i) because this brief contains 3,321 words, excluding the parts of the
      brief exempt by TEX. R. APP. P. 9.4(i)(l).

   2. This brief complies with the typeface requirements and the type style
      requirements of Tex. R. App. P. 9.4(e) because this brief has been produced
      on a computer in conventional typeface using Microsoft Word in Times New
      Roman 14 point font in the body of the brief and Times New Roman 12
      point font in the footnotes.

   3. The electronic file is virus and malware free.


    Is/Joseph P. Johnson
Signature of Filing Party

    Joseph P. Johnson
Printed Name

Milam County District Attorney's Office
Firm

       August 21,2015
Date




                                                                                    16